Citation Nr: 1505675	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-25 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska

THE ISSUES

1.  Entitlement to service connection for tremors of the right hand.  

2.  Entitlement to service connection for tremors of the left hand.  

3.  Entitlement to an initial rating in excess of 10 percent for Schulman's syndrome of the right lower extremity.  

4.  Entitlement to an initial rating in excess of 10 percent for Schulman's syndrome of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from July 1987 to July 2011.  

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of April 2012 and February 2013 of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.  The April 2012 rating decision granted service connection for Schulman's syndrome of each extremity, with each lower extremity assigned initial 10 percent ratings and each upper extremity assigned initial noncompensable ratings, all effective August 1, 2011 (the day after discharge from active service).  An August 2012 rating decision granted ratings of 10 percent for each upper extremity, effective August 1, 2011.  A February 2013 rating decision denied service connection for tremors of each hand.  As the Veteran has expressed his dissatisfaction with the initial rating assigned of 10 percent for Schulman's syndrome of each lower extremity, the Board has recharacterized the issue as involving the propriety of the assignment of the initial rating.  See Fenderson, 12 Vet. App. at 119.

The Veteran testified before a Decision Review Officer (DRO) in April 2013 and a transcript thereof is in the claims files.  He also testified at a videoconference before the undersigned in March 2014, at which time it was agreed that the Veteran was withdrawing his claims for initial ratings in excess of 10 percent for each upper extremity.  See page 3 of that transcript.  

An August 2013 rating decision granted service connection for thrombocytopenia which was assigned an initial 70 percent disability rating.  

The Veteran is currently in receipt of a 90 percent combined disability rating.  However, in a June 2013 letter the Veteran reported that he was employed, albeit at a low wage due to service-connected disabilities.  Inasmuch as he is employed, the matter of potential entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal a review of which does not reveal anything pertinent to the present appeal the transcript of the March 2014 Board videoconference and VA treatment (CAPRI) records.  

The claims for service connection for tremors of the right hand and tremors of the left hand are addressed in the remand portion of this decision and are REMANDED to the RO.  


FINDINGS OF FACT

1.  The Schulman's syndrome of the right lower extremity is best rated based on neurological manifestations which do not cause more than mild impairment.  

2.  The Schulman's syndrome of the left lower extremity is best rated based on neurological manifestations which do not cause more than mild impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for Schulman's syndrome of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.27, 4.88b, 4.123, 4.124, Diagnostic Codes 6350, 8520, 8521 (2014).  

2.  The criteria for an initial rating in excess of 10 percent for Schulman's syndrome of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.27, 4.88b, 4.123, 4.124, Diagnostic Codes 6350, 8520, 8521 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Board notes that the claims for higher initial evaluations for Schulman's syndrome of each lower extremity in this case arise from the Veteran's disagreement with ratings assigned in connection with the grant of service connection for these disabilities.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, i.e., the initial ratings, the claim has been substantiated and there is no need to provide additional VCAA notice.  Dingess/Hartman v. Nicholson, 4783 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary. 

As to the duty to assist, the Veteran's service treatment records (STRs) are on file, as are private and VA clinical records.  The Veteran has also been afforded repeated VA examinations as to the severity of the disorders, and the adequacy of such examinations has not been contested.  Moreover, the Veteran was provided the opportunity to provide testimony as to the symptoms and impairment of the disabilities at issue at an April 2013 DRO hearing and at the March 2014 Board videoconference hearing.  However, the testimony on each occasion addressed only the issues of service connection for tremors of his hands.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements and the claims for higher initial evaluations for the Schulman's syndrome of each lower extremity may now be considered on the merits.  

In adjudicating the claims, the Board has reviewed all of the evidence in the Veteran's claims files, to include Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability impacts his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule) in light of the history of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  But, separate evaluations for separate and distinct symptomatology may be assigned where none is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Also, it is not expected that all cases will show all the findings required for a higher rating, particularly in the more fully described grades of disability but coordination of rating with impairment of function will be expected in all instances, and if two evaluations are potentially applicable, the higher is assigned if the disability picture more nearly approximates those criteria; otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3. 

The Veteran's service connection Schulman's syndrome has been rated as systemic lupus erythematosus (disseminated) under 38 C.F.R. § 4.88b, Diagnostic Code 6350, a note to which provides that this condition is rated either by combining the evaluations for residuals under the appropriate system, or by evaluating under Diagnostic Code 6350, which ever results in the higher evaluation.  

Under Diagnostic Code 6350, a 10 percent rating is warranted for systemic lupus erythematosus (disseminated) when there are exacerbations once or twice a year or if symptomatic during the past 2 years.  A 60 percent rating is warranted when there are exacerbations lasting a week or more, 2 or 3 times per year.  A 100 percent rating is warranted when there are frequent exacerbations, producing severe impairment of health, but the 100 percent rating is not to be combined with ratings under Diagnostic Code 7809 for Discoid lupus erythematous or subacute cutaneous lupus erythematous.  

Initially, the Board notes that 38 C.F.R. § 4.88b, provides for ratings for infectious disease, immune disorder, and nutritional deficiencies.  In this case, the Schulman's syndrome is not an infectious disease and is not a nutritional deficiency.  Rather, it more closely mirrors an immune disorder.  Of the immune disorders listed at 38 C.F.R. § 4.88b, systemic lupus erythematosus most closely resembles the Veteran's Schulman's syndrome.  The only two other immune disorders, are HIV-Related Illness, under Diagnostic Code 6351, and Chronic Fatigue Syndrome (CFS), under DC 6354.  However, the symptoms listed in these two Diagnostic Codes include diarrhea, pathological weight loss, and symptoms of cognitive impairment which are not shown by the record to be found in instances of Schulman's syndrome.  Accordingly, the use of Diagnostic Code 6350 is appropriate in this case.  However, the Schulman's syndrome is not shown to have fluctuating symptomatology which may be characterized as exacerbations.  Thus, the Schulman's syndrome is best evaluated on the basis of the residuals under the appropriate bodily system which in this case, for the reasons explained, are shown to affect the peripheral nerves.  

The Board also notes that the Veteran's service-connected thrombocytopenia is rated 70 percent disabling under 38 C.F.R. § 4.117, Diagnostic Code 7705 on the basis of laboratory studies reflecting the Veteran's platelet count when there is no bleeding and no treatment is required.  A note to Diagnostic Code 7705 indicates that complications of thrombocytopenia, e.g., systemic infections with encapsulated bacteria, are to be separately rated.  Here, however, there is no evidence that the Veteran has any complications of thrombocytopenia, including no systemic infections which might confuse the disability picture for the purpose of evaluating the service-connected Schulman's syndrome on the basis of peripheral nerve impairment.  

Peripheral Nerve Ratings

The RO initially assigned 10 percent ratings for Schulman's syndrome of each lower extremity under Diagnostic Code 8520 for mild impairment of the sciatic nerve.  By rating action in August 2013, based on finding from a VA examination in June 2013, the RO evaluated these disabilities on the basis of involvement of the external popliteal nerve, under Diagnostic Code 8521, but maintained the 10 percent rating for each on the basis of mild impairment of such nerves.  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2014).  

The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.  Specifically, neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

When the involvement is wholly sensory the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

Neuritis not characterized by organic changes can receive a maximum rating of moderate, incomplete paralysis, unless it is of the sciatic nerve, in which case the maximum rating is moderately severe, incomplete paralysis.  Id.  As to peripheral nerves, neuralgia can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  

It is insufficient to merely state that assigning separated ratings would constitute pyramiding under 38 C.F.R. § 4.14 and concluding that the involvement of multiple peripheral nerves of one extremity with overlapping symptomatology, would constitute a single disability.  Thus, either there must be an analysis of the functions of the multiple peripheral nerves, showing that the functions of the multiple peripheral nerves are similar (e.g., affecting motion in the same plane of a particular joint) or a medical opinion addressing the matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); and Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Incomplete paralysis, neuritis or neuralgia of the sciatic nerve warrants a 10 percent evaluation when mild; a 20 percent evaluation when moderate; a 40 percent evaluation when moderately severe; and a 60 percent evaluation when severe, with marked muscular atrophy.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve with the foot dangling and drops, no active movement possible of muscles below the knee, knee flexion weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DCs 8520, 8620, 8720 (2004).  

Incomplete paralysis, neuritis or neuralgia of the external popliteal (common peroneal) nerve warrants a 10 percent evaluation when mild; a 20 percent evaluation when moderate; and a 30 percent evaluation when severe.  A 40 percent evaluation is warranted for complete paralysis of with foot drop and slight droop of the first phanlanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phanlanges of toes is lost; abduction of foot is lost, adduction weakened; anesthesia covers the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, DCs 8521, 8621, 8721 (2014).  

Background

On VA examination in February 2012 for Schulman's syndrome it was noted that this disorder was also known as eosinophilic fasciitis.  During service the Veteran had had progressive symptoms affecting his extremities, i.e., stiffness, swelling, and difficulty with movement of all extremities.  He had been hospitalized and responded to treatment with intravenous steroids.  He reported that since the onset he had not had any severe flare-ups requiring hospitalization or intravenous steroidal treatment, but he had had mild flare-ups with symptoms of stiffness, swelling, numbness, and decreased movement, primarily affecting is hand and legs, including across the knees, ankles, and feet.  He related that prolonged sitting, particularly on a hard chair or bleachers could cause the onset of symptoms in the lower extremities.  An overall increase in physical exertion would result in symptoms.  However, typically, the symptoms resolved within minutes or hours after repositioning and resting.  He did not require any medications at present.  He experienced edema that could be board-like and with accompanying redness.  

The examiner noted that currently the Veteran was not experiencing any symptoms or physical findings specifically representing residuals or manifestations of the Schulman's syndrome.  While all four extremities could be affected by the disorder, he was currently not demonstrating any specific physical findings or limitations because he was not currently experiencing a flare-up.  On physical examination he had normal strength in all extremities.  No atrophy was reported.  He did not use an assistive device for locomotion.  

An August 2012 report from the Arthritis Center of Nebraska shows that the Veteran was evaluated for, in part, constant pain and stiffness of both calf muscles which seemed to be aggravated by vibrating motions, like mowing the lawn.  His Schulman's syndrome had been managed without steroids for the past 6 years.  However, more recently, in the past 6 months his pain and stiffness had returned.  He had begun having more tightness or a sense of tightness in his posterior calves.  Stretching had not helped much.  He had had a little numbness in his feet.  It was felt that he did not now have an active eosinophilic fasciitis.  His inflammatory indices were well controlled and there was no esoinophila.  There was also no skin edema, just the end result of skin inflammation, including a very modest amount of "hidebound" skin and hyperpigmentation in the lower extremities.  The use of steroidal therapy was not currently recommended but stretching exercises were.  It was also noted that he had high arches and "cockup" toe deformities that suggested a peripheral neuropathy.  Usually, this was seen as a familial peripheral neuropathy, rather than acquired.  It was sensory dominant neuropathy and was symmetric.  It was noted that there was an increase in neuropathy in those with eosinophilic fasciitis.  The neuropathy in the lower extremities was typically a mononeuritis but the Veteran did not have that "flavor" on the current examination.  

A private physician's report in September 2012 is on file and shows that the Veteran reported that in general he had been feeling his usual self.  He denied any weakness, unintentional weight change or musculoskeletal aches and pains.  On physical examination he had no joint or bone pain and no swelling or decreased motion.  However, he did have muscle pain.  There was no weakness or paralysis.  His gait was normal.  However, he did have tingling and numbness.  There was no cyanosis, clubbing or edema of the extremities.  He had normal muscle tone and no deformities or masses.  He had normal motor and sensory systems.  He had no focal deficits.  

On VA neurology examination in October 2012 the Veteran did not have constant pain, at times excruciating, in any extremity.  He did not have any intermittent, usually dull, pain in any extremity.  Likewise, he had no paresthesias or dyesthesias or any numbness in any extremity.  He had normal strength in all extremities.  There was no muscle atrophy.  Reflexes in all extremities were 2+ and sensory examination was normal.  The peripheral nerves of the lower extremities were described as being normal.  He did not use an assistive device for locomotion.  

On a private medical examination in February 2013 the Veteran had no joint, muscle or bone pain and no swelling or decreased range of motion.  He had normal muscle tone and no deformities or masses.  His gait was normal, as were his motor and sensory systems.  

In April 2013 Dr. L. B., a neurologist, reported that the Veteran had, in pertinent part, some possible tingling and numbness of the toes.  He had somewhat high arches and slight or moderate hammer toe deformity.  His children also had high arches, except for one with very flat feet, and it was felt that those with the high arches might also be affected by a neuropathic process.  The Veteran had 5/5 strength throughout.  Knee jerks were 2+ but ankle jerks were 1+.  There was no definite discernable weakness in any extremity.  Nerve conduction studies were not very definitive but he had slight prolongation of left peroneal latency and lightly lower limit of nerve conduction velocity of that nerve.  Thus, it was felt that he probably had an early mild peripheral neuropathy, most likely a heredofamilial form.  

In June 2013 the Veteran's wife reported that his health had deteriorated over the years.  He had nose bleeds and hand tremors.  

On VA neurology examination in June 2013 it was again noted that the Veteran had not had any flare-ups of such severity as to require hospitalization.  He reported having some mild flare-ups, including swelling, stiffness, and decreased movement primarily affecting his hands and legs, including across the knees, ankles, and feet.  He had been essentially stable, without any significant change since his last VA rating examination.  He had not had any specific treatment for this disorder since the last VA examination.  He related that prolonged sitting, particularly on a hard chair or bleachers could cause the onset of symptom in the lower extremities, as could an overall increase in physical exertion.  The symptoms typically resolved within minutes or hours after repositioning and resting.  He was not currently taking any medications for the condition.  It was reported that a neurology consultation, with electrodiagnostic studies, in April 2013, had yielded an impression that the peripheral neuropathy issues were separate from the Veteran's Schulman's syndrome and he had been diagnosed with mild heredofamilial peripheral neuropathy.  It was noted that the Veteran's symptoms could include intermittent edema.  The examiner noted that currently the Veteran was not experiencing any symptoms or physical findings specifically representing residuals or manifestations of the Schulman's syndrome.  While all four extremities could be affected by the disorder, he was currently not demonstrating any specific physical findings or limitations because he was not currently experiencing a flare-up.

On physical examination the Veteran had no pain, constant or intermittent, of any extremity but had mild peresthesias or dyesthesias and numbness of each extremity.  Strength was normal in all extremities and there was no atrophy.  Reflexes were 2+, except at the ankles where reflexes were 1+, bilaterally.  Sensory examination was normal except for decreased sensation at the lower legs and ankles, and the feet and toes, involving the L4, L5, and S1 nerve root distribution.  There were no trophic changes.  His gait was normal.  It was reported that the sciatic nerve was not affected, being normal bilaterally, but the external popliteal (common peroneal) nerves had mild incomplete paralysis, bilaterally.  All other peripheral nerves of the lower extremities were normal.  

Initial ratings in excess of 10 percent for Schulman's syndrome of the each lower extremity

Initially the Board notes that the recent 2013 VA neurology examiner indicated that private electrodiagnostic testing in April 2013 had yielded findings which were purportedly separate from the service-connected Schulman's syndrome, and that the findings represented an unrelated heredofamilial neuropathy.  Nevertheless, for rating purposes, the Board will consider the findings of that electrodiagnostic testing and the purported heredofamilial neuropathy as part of the service-connected Schulman's syndrome.  

A private neurologist reported in April 2013 that that Veteran had possible tingling and numbness of the toes.  That same neurologist suggested that the Veteran's high arches might be due to a neuropathic process.  However, neither that private neurologist nor the clinical evidence of record demonstrates that the Veteran's high arches are actually due to Schulman's syndrome or, even if it is, that there is any actual impairment associated with his having high arches.  Likewise, there is no competent evidence associating his hammer toe deformity with the service-connected Schulman's syndrome.  

In this regard, the 2013 VA examination documented decreased sensation in the lower extremities and also revealed that ankles jerks were slightly decreased, being only 1+.  These findings were not reported on the VA neurology examination in 2012; nevertheless, the 2013 VA examiner specifically noted that in essence there had been no significant change in the Veteran's condition.  It is clear that that the Veteran has not had any impairment of motor function of any peripheral nerve in the lower extremities and that there is no muscular atrophy or organic changes from peripheral neuropathy.  Indeed, the Veteran had never had any impairment of his gait.  Moreover, while there have been complaints of decreased movement during flare-ups, the VA examiners in February 2012 and in June 2013 noted that the Veteran had had only mild flare-ups and these are precipitated by specific circumstances of increased exertion or sitting on a hard surface, with the symptoms resolving within minutes or hours.  Further, even the private examiners that evaluated the Veteran for complaints of muscular pain did not document any actual limitation of motion.  Although one private source reported that the Veteran had constant pain and stiffness of the calf muscles, the October 2012 and June 2013 VA examinations found that he did not have constant, or even intermittent, pain.  

The June 2013 VA examination indicated that the decreased sensation in the lower legs, feet, and toes involved the sciatic nerve distribution but more specifically found that the sciatic nerve was not affected.  Rather, that examination found that it was the common peroneal nerves of the lower extremities which were affected.  This is consistent with the private electrodiagnostic testing which found involvement of only the left common peroneal nerve.  The Board finds that the Schulman's syndrome is best rated, analogously, as impairment of the common peroneal nerve.  However, the impairment is not clinically documented to cause any motor impairment; rather, the impairment is sensory other than the slightly decreased ankle jerks.  Overall, the Schulman's syndrome of each lower extremity is shown to have remained essentially static without any significant progression, and to be manifested primarily, and almost solely, by sensory symptoms.  In fact, even the Veteran's flare-ups have been described as being mild by the VA examiners in February 2012 and June 2013.  

Accordingly, the Board finds that the Schulman's syndrome of each lower extremity more closely approximates mild peripheral nerve impairment of the common peroneal nerve and, thus, initial ratings in excess of 10 percent for involvement of the common peroneal nerve of each lower extremity are not warranted at any during since the Veteran's discharge from active service.  

Extraschedular Consideration

Finally, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate.  This requires a comparison between the level of severity and symptomatology of the service-connected disorder(s) with the rating criteria in the rating schedule.  If the criteria reasonably describe the disability level(s) and symptomatology(ies), then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The use of the plural, "disabilities" in the statute and regulation, and the word "combination" in the statute, indicate that extraschedular rating can based on the collective impact of multiple service-connected disorders.  Thus, 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides to extraschedular TDIU rating when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., less than total unemployability, but the collective impact of service-connected disorders is not adequately compensated under the rating schedule.  In other words, the compounding of the negative effects that one or more service-connected disorders may have upon other service-connected disorders means that their collective impact could be greater than the sum of each individual service-connected disorders' impact, or the impact as calculated by the combined ratings table at 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

By regulation, the ratings assigned for peripheral nerve impairment encompass symptoms which are both motor and sensory in nature, as indicated above.  However, the evidence is unpersuasive as to the presence of other symptoms which would warrant a higher scheduler rating, including any symptoms not specifically listed in considering the evaluation of peripheral neuropathy disorders.  Also, higher neurologic schedular ratings are possible; particularly if the Veteran in the future actually develops additional symptomatology productive of greater impairment which would allow for a higher rating.  Thus, no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  In short, the rating criteria for these disabilities contemplate not only his symptoms but the severity of his disabilities.  

Moreover, in this case, each of the Veteran's service-connected disorders does not present such an exceptional or unusual disability picture as to render the application of the scheduler rating criteria inadequate.  In fact, other than the analogous rating for his Schulman's syndrome, each of his other compensable service-connected disabilities has a specific Diagnostic Code which is for application and it is neither alleged nor shown that each Diagnostic Code encompasses the symptoms manifested by each such service-connected disorder.  Specifically, these are DC 7705 for thrombocytopenia, DC 6260 for tinnitus, and DC 7101 for hypertension.  It is neither contended nor shown that the remaining noncompensable service-connected disorders are productive, separately or in any combination, of impairment.  Further, with respect to the collective impact of the Veteran's service-connected disabilities, the Veteran is employed despite having a 90 percent combined disability rating.  Thus, in sum, the collective impact of all of the service-connected disabilities, as well as the collective impact of the two service-connected disabilities for which greater compensation is sought in this appeal, and the service-connected disabilities individually, do not warrant greater compensation on an extraschedular basis under 38 C.F.R. § 3.321(b).  

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, as noted, the Veteran is employed.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 10 percent for Schulman's syndrome of the right lower extremity is denied.  

An initial rating in excess of 10 percent for Schulman's syndrome of the left lower extremity is denied.  


REMAND

The February 2013 rating decision which denied service connection for tremors of the hands found that the Veteran did not have any such tremors during military service and that a recent VA examiner in October 2012 had opined that his tremors were less likely than not caused by or due to joint and pain stiffness from the service-connected Schulman's syndrome during service.  

An August 2012 private clinical record from Dr. R. V. state that the Veteran had a history of "Schulman's condition (eosinophilic fasciitis) [sic]" which had been treated for six (6) years with steroids.  However, that physician stated that "I think he has an essential tremor.  This has nothing to do with eosinophilic fasciitis."  

An April 2013 private clinical report from Dr. L. B. noted that he had evaluated the Veteran for an essential tremor, which was moderate, and affected mostly the hands and fingers.  After nerve conduction studies were performed it was felt that the Veteran probably had "early mild peripheral neuropathy, likely a heredofamilial form."  

At the April 2013 DRO hearing the Veteran testified that he had had tremors of the hand during service, in June or July, prior to his July 2011 separation from service.  Page 3 of that transcript.  At that time the tremors were minor and did not interfere with his work but he had discussed them with his treating physician.  Page 3.  That physician had indicated that it was possible that the tremors were a symptom of Schulman's syndrome, which was why the Veteran had not initially separately claimed service connection for tremors of the hands.  He had first become aware that the tremors were a separate disability when he saw a rheumatologist, Dr. R. V., in Lincoln in August 2012.  Page 4.  The service representative indicated that the opinion of Dr. R. V. was in agreement with the opinion of a VA examiner in October 2012.  Page 5.  The Veteran testified that his tremors of the hands had worsened since first manifesting during service.  The service representative also alleged that service connection for the tremors might be warranted on a presumptive basis as a chronic disease.  Page 6.  The Veteran believed that a VA examiner (he did not specify which examiner) had not provided that Veteran with a full opportunity to explain his clinical history.  Page 7.  The Veteran testified that he had been told during military service by medical personnel that his tremors were part of his (now service-connected) Schulman's syndrome.  Page 14.  The service representative stated that the Veteran was competent to attest to his having had tremors of his hands during military service.  Page 16.  

At the March 2014 videoconference hearing the Veteran testified that during his 24 years in the Navy he had been a musician and conductor.  Page 4.  He had had the gradual onset of hand tremors a couple of years before he retired from the Navy, at a time when he had already been diagnosed with Schulman's syndrome several years earlier.  He had attributed his hand tremors to Schulman's syndrome.  Page 5.  He had been told by his Navy physician that his pain and stiffness was due to Schulman's syndrome and that the hand tremors were also part of Schulman's syndrome.  Page 6.  After service, in 2012, a treating private physician, Dr. R. V., had told the Veteran that the hand tremors were a separate condition.  Page 8.  This was also the opinion of a VA examiner.  The service representative noted that in 2013 the Veteran's wife submitted a statement indicating that the Veteran had had hand tremors for a year or two, which would antedate the tremors to prior to the Veteran's retirement from service in July 2011 or very shortly thereafter.  Page 9.  

The Veteran stated that he had submitted two additional supporting statements as to this matter, but the service representative indicated that he would fax these statements.  Pages 9 and 10.  The two statements were faxed the day after the videoconference hearing but without an accompanying waiver of initial RO consideration of these statements.  In one statement, from the Veteran's military supervisor from October 2006 to July 2010, it was reported that he witnessed the Veteran's tremors of the arms and hands on a daily basis.  The second statement also attests to the Veteran's having had tremors of the hands during service.  

At the videoconference hearing the Veteran testified that the onset of his hand tremors had been probably in 2009, and they gradually increased in severity, and now were much worse than when he retired from service.  Page 13.  He had now been told by two medical providers that he had essential tremors.  Page 14.  The Veteran stated that, if needed, he would be willing to attend a VA examination relative to his hand tremors.  Page 15.  It was noted that the supporting statement from service comrades had not been in the record at the time of prior VA examinations.  Page 17.  

In light of the additional testimony and statement from service comrades which the RO has not had the opportunity to consider and which were not of record at the time of prior VA examinations, the Board is of the opinion that further development of the case is warranted.  

In this regard, the Board must note that even if the claimed tremors of the hands are not part of or cause by the service-connected Schulman's syndrome, there remains the questions of (1) whether any tremors of the hands are aggravated by a service-connected disorder, e.g., Schulman's syndrome or thrombocytopenia, and (2) whether, and even if the tremors of the hands are hereditary in nature, the hand tremors first manifested as an active disease entity during military service (there being no evidence or allegation that hand tremors pre-existed entrance into service).  Thus, the Veteran should be afforded an examination to obtain a medical opinion which addresses these matters.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the appeal.  Based on the response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2.  Afford the Veteran a VA examination for the purpose of determining (1) whether any tremors of the hands are aggravated by a service-connected disorder, e.g., Schulman's syndrome or thrombocytopenia, (2) whether, and even if the tremors of the hands are hereditary in nature, the hand tremors first manifested as an active disease entity during military service (there being no evidence or allegation that hand tremors pre-existed entrance into service).  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA and VBMS must be made available to the examiner.

Based on the clinical examination, review of the evidence of record, and with consideration of the Veteran's lay statements, and statements of his wife and service comrades, the examiner should provide an opinion as to (1) whether is as likely as not that any tremors of the hands are aggravated by a service-connected disorder, e.g., Schulman's syndrome or thrombocytopenia, and (2) whether is as likely as not, and even if the tremors of the hands are hereditary in nature, the hand tremors first manifested as an active disease entity during military service (there being no evidence or allegation that hand tremors pre-existed entrance into service).  

The examiner is requested to address the prior VA examination reports opinions and the contention that the hand tremors had their onset during active service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reason(s) why an opinion would require speculation.  

The examiner should indicate whether there was any further need for information or testing necessary to make a determination.  

Additionally, the examiner should indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After ensuring that the above development is completed and that the examination report is adequate, readjudicate the issues on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


